DETAILED ACTION
This is in response to the applicant’s communication filed on 18 February 2021 wherein:
Claims 1-16 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 states, “generating, by the processor, an alert to the second application executing on the administrative computer with the inconsistent review data” which is indefinite.  It is unclear what is meant by “with the inconsistent review data.”  It is unclear whether the alert includes the inconsistent review data or whether the alert is generated to the administrative computer which itself has generated the inconsistent review data.  Alternatively, there could be some other meaning which is unclear to the Examiner.  

Similarly to claim 13, claim 14 states, “generating, by the processor, an alert to the second application executing on the administrative computer with the cluster of review data” which is indefinite.  It is unclear what is meant by “with the cluster of review data.”  It is unclear whether the alert includes the cluster of review data or whether the alert is generated to the administrative computer which itself has generated the cluster of review data.  Alternatively, there could be some other meaning which is unclear to the Examiner.  

Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 9-11, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Black (US 20130246302), in view of Shah (US 20150370801), and further in view of Baveja et al. (US 20160078358).

Referring to claim 1:
Black discloses a method to estimate a likelihood parameter of a review of a company, a product, or a service being fraudulent, the system comprising: 

receiving, by a processor of a validation server, from a client application executing on a plurality of client devices, a plurality of submitted reviews of a company, a product, or a service having an associated location, each of the reviews comprising a plurality of review data (Black [0034]-[0036] where the customers are invited to provide information about a “ratable subject matter” and may do so via an app);

determining an authenticity score for each of the reviews, by the processor . . . with inputs of a plurality of indicators in the review data of each of the plurality of reviews and at least one output, wherein one or more of the plurality of indicators are selected from the group consisting of a determined frequency at which a given client device from which a given review of the plurality of reviews is submitted is in pre-defined proximity to the associated location, a determined recency in which the given client device is in the pre-defined proximity to the associated location, a time value at which a reviewer account from which a given review is submitted is created, a determined frequency in ApplicantMelini LLCAttorney Docket No. 10878-002US1Application No. 16/050,092FiledJuly 31, 2018Page3 of 15which the client application is used, and a determined frequency to which a review is posted (Black [0046][0048][0061][0090] Some examples of suitable temporal data include, but are not limited to: the time (e.g., a time stamp), date (e.g., a date stamp), and location (e.g., a location stamp) [0048] and Another non-limiting example of a suitable indicator of potential fraud includes an indication that the initial information was provided at a faster rate than deemed reasonable for the subject matter data. For instance, if the subject matter data indicates that the minimum time needed to complete a survey/rating form is 10 minutes and the temporal data associated with the initial information indicates that 4 survey/rating forms were completed with the same digital ratings device in 10 minutes, then the third-party validator can invalidate any or all of the survey/rating forms completed in that 10 minute period [0061] and where the rate at which the information is provided is the frequency of posting a review and By way of non-limiting example, where the described systems and methods check for 20 pieces of temporal data, and the 20 pieces are all present and correct when compared against the corresponding subject matter data, the corresponding validated information may have the highest reliability index available (e.g., a 100% reliability index, a 95% reliability index (where it assumed that 95% is the highest achievable score), a 5 out of 5, etc.). In another example, for each piece of temporal data that is missing (or not completely correct when compared with the appropriate subject matter data), the reliability index can drop. For instance, where 19 of 20 desired pieces of temporal data are obtained and determined to be correct (or to fall within a suitable range), the corresponding validated may have the second highest score possible (e.g., a 95%, a 90% (where 95% is determined to be the highest possible score), a 4 out of 5, etc.) [0090] where the reliability index is the score and where the requirement of the temporal data to fall within a suitable range, and the identification of the temporal data as including time and location provides the indicator for determined recency within predefined proximity to a location);

wherein a given submitted review the plurality of submitted reviews is marked for publication when an associated authenticity score determined for the given submitted review is above a pre-defined threshold (Black [0027][0081][0082][0090] ...the validated information is posted on the Internet [0082] and For instance, where 19 of 20 desired pieces of temporal data are obtained and determined to be correct (or to fall within a suitable range), the corresponding validated may have the second highest score possible (e.g., a 95%, a 90% (where 95% is determined to be the highest possible score), a 4 out of 5, etc.). In still another non-limiting example, when the customer's initial information fails to meet a threshold number of pieces of correct temporal data, such information is invalidated or barred from being marked as validated or from receiving a reliability index [0090]).

Black discloses a system for obtaining and provided validated customer feedback about a ratable subject (abstract).  Black does not disclose flagging, by the processor, reviews with an authenticity score below a first threshold for administrative review by a second application executing on an administrative computer of one or more administrative computers.

However, Shah teaches a similar system for publishing an aggregate rating indicator and filtering out fraudulent rating indicators (abstract).  Shah teaches flagging, by the processor, reviews with an authenticity score below a first threshold for administrative review by a second application executing on an administrative computer of one or more administrative computers (Shah [0098] The human APIs 1202 are added automatically to alert manual intervention once the trust and reliability indices associated with the rating indicators go below a threshold level [0098]). 

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Black to incorporate flagging reviews with scores below a threshold for review as taught by Shah because this would provide a manner for enhancing reliability of the rating indications (Shah at [0098]), thus aiding the user by providing reviews that are reliable.

Black, as modified by Shah, discloses a system for obtaining and provided validated customer feedback about a ratable subject (Black abstract).  Black, as modified by Shah, does not disclose where the authenticity score is determined...via a machine learning model...; receiving, by the processor, from the second application executing on the administrative computer, a plurality of responses, each of the responses comprises an indication of whether an associated one of the reviews flagged for administrative review is determined to be fraudulent; and training, by the processor, the machine learning model by adjusting weights associated with the plurality of indicators based on the plurality of responses.

However, Baveja teaches a similar system for determining a trustworthiness score (abstract).  Baveja teaches where the authenticity score is determined...via a machine learning model... (Baveja [0030] The holistic scoring 120 is a software component that inputs the behavior and personality trait metrics for the person into a rule based system, a machine learned system, or both and obtains the output from the system as a trustworthiness score of the person [0030]); receiving, by the processor, from the second application executing on the administrative computer, a plurality of responses, each of the responses comprises an indication of whether an associated one of the reviews flagged for administrative review is determined to be fraudulent (Baveja [0005][0030][0031] The set of training tuples can be modified over time to reflect feedback from service providers and/or users regarding trustworthiness scores that were not predictive or accurate [0031]); and training, by the processor, the machine learning model by adjusting weights associated with the plurality of indicators based on the plurality of responses (Baveja [0005][0030]-[0034][0066] The holistic scoring 120 can use training data stored in the training data database 108 to train rule based and machine learning algorithms used to calculate identity scores, calculate weights assigned to content attributes [0034]). 

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Black and Shah to incorporate using machine learning to determine a score, receiving responses, and training the machine learning model as taught by Baveja because this would provide a manner for, over time, reflecting feedback from users regarding trustworthiness scores that were not accurate (Baveja at [0098]), thus aiding the user by providing an accurate indication of trustworthiness.

Referring to claim 2:
Black, as modified by Shah, discloses generating, by the processor, a flag indicator of a review data, wherein the generated flag indicator is presented at a graphical user interface associated with the second application executing on one of the administrative computers (Shah [0098] The human APIs 1202 initiate the triggers to review and watch applications and verify by phoning or emailing or double checking through physical means based on the generated triggers through the human APIs 1202 [0098] where the email is the flag indicator).



Referring to claim 3:
Black discloses wherein the review data is associated with a video review of the company, product, or service (Black [0041] The human APIs 1202 initiate the triggers to review and watch applications and verify by phoning or emailing or double checking through physical means based on the generated triggers through the human APIs 1202 [0041]).

Referring to claim 4:
Black, as modified by Shah, discloses wherein one or more of the plurality of indicators is selected from the group consisting of: a determined usefulness of the review compiled from submitted inputs of other users, and text generated from a machine-based transcription of an audio file or component associated with the submitted review data (Shah [0057][0059] The transcript writer 914 may generate transcripts for audio or video reviews or comments so that the sentiment analysis application 902 may use the transcripts for performing sentiment analysis[0059]).

Referring to claim 6:
Black discloses wherein the determined recency in which the given client device is in pre-defined proximity to the associated location is determined by receiving location coordinates from a location tracker on the given client device, and determining how recently the given client device is within a predetermined distance of one of the locations of the company, the product, or the service (Black [0046][0048][0090] Some examples of suitable temporal data include, but are not limited to: the time (e.g., a time stamp), date (e.g., a date stamp), and location (e.g., a location stamp) [0048] and  where the rate at which the information is provided is the frequency of posting a review and By way of non-limiting example, where the described systems and methods check for 20 pieces of temporal data, and the 20 pieces are all present and correct when compared against the corresponding subject matter data, the corresponding validated information may have the highest reliability index available (e.g., a 100% reliability index, a 95% reliability index (where it assumed that 95% is the highest achievable score), a 5 out of 5, etc.). In another example, for each piece of temporal data that is missing (or not completely correct when compared with the appropriate subject matter data), the reliability index can drop. For instance, where 19 of 20 desired pieces of temporal data are obtained and determined to be correct (or to fall within a suitable range), the corresponding validated may have the second highest score possible (e.g., a 95%, a 90% (where 95% is determined to be the highest possible score), a 4 out of 5, etc.) [0090] where the reliability index is the score and where the requirement of the temporal data to fall within a suitable range, and the identification of the temporal data as including time and location provides the indicator for determined recency within predefined proximity to a location).

Referring to claim 9:
Black discloses flagging, by the processor, reviews with an authenticity score below a second threshold as fraudulent (Black [0058]-[0062] ...the initial data is deemed verified when a threshold of (though not necessarily all desired) temporal data is collected and found to correspond to the collected subject matter data. For instance, where the described systems check for 10 pieces of temporal data, the systems may deem initial information to be validated when a set threshold (e.g., 7, 8, 9, or any other desired number) of pieces of the temporal data are verified[0059] so, in other words, if less than the threshold number of pieces of information are verified, the information is not verified, and where [0060] provides that the information is potentially fraudulent when it was not provided by a verified customer, and [0062] indicates that if there is an indication of fraud, the information is invalidated, i.e., flagged as fraudulent).


Referring to claim 10:
Black, as modified by Shah and Baveja, discloses wherein the responses comprise false positive training examples where a review flagged for administrative review is determined to be legitimate (this limitation receives little patentable weight as the scope of the claim is not further limited since no claim step is required to be performed).

Referring to claim 11:
Black discloses receiving a false negative review, by the processor, from the second application executing on the administrative computer, wherein the false negative review is a review marked for publication based upon an associated authenticity score above the pre-defined threshold but for which a complaint or take-down request has been received (Black [0034]-[0036] where the customers are invited to provide information about a “ratable subject matter” and may do so via an app and the portion of the claim that describes the review, i.e., “wherein the false negative review is a review marked for publication based upon an associated authenticity score above the pre-defined threshold but for which a complaint or take-down request has been received” is merely descriptive of the type of review, does not further limit the scope of the claim, and therefore, receives little patentable weight – see MPEP 2111.04).

Black, as modified by Shah and Baveja, discloses training, by the processor, the machine learning model by adjusting weights associated with the plurality of indicators based on the false negative review (Baveja [0005][0030]-[0034][0066] The holistic scoring 120 can use training data stored in the training data database 108 to train rule based and machine learning algorithms used to calculate identity scores, calculate weights assigned to content attributes [0034]).

Referring to claim 16:
Black, as modified by Shah and Baveja, discloses wherein the machine learning model is a multi-class classifier, wherein one of the classifications of the multi-class classifier is a classification of a review as fraudulent (this limitation receives little patentable weight as the scope of the claim is not further limited since no claim step is required to be performed).

Referring to claim 19:
Black discloses wherein the plurality of indicators in the review data are a subset of the review data (Black [0090][0091] where the system may check for any suitable number of pieces of data and further, the limitation receives little patentable weight as the scope of the claim is not further limited since no claim step is required to be performed).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Black (US 20130246302), in view of Shah (US 20150370801), in view of Baveja et al. (US 20160078358), in view of Ramachandran (US 20140259189), and further in view of Barnes, Jr. (US 20090299824).

Referring to claim 5:
Black, as modified by Shah and Baveja, discloses a system for obtaining and provided validated customer feedback about a ratable subject (Black abstract).  Black, as modified by Shah and Baveja, does not disclose wherein the determined frequency in which the given client device is in pre-defined proximity to the associated location is determined by receiving location coordinates from a location tracker on the given client device, and comparing the location coordinates to locations of the company, the product, or the service to determine if the given client device is within a predetermined distance of one of the locations of the company, the product, or the service for a predetermined length of time, after which the given client device is not determined to be in proximity again until a specified waiting period occurs.

However, Ramachandran teaches a system for reviews wherein the reviews may be authenticated (abstract).  Ramachandran teaches wherein the determined frequency in which the given client device is in pre-defined proximity to the associated location is determined by receiving location coordinates from a location tracker on the given client device, and comparing the location coordinates to locations of the company, the product, or the service to determine if the given client device is within a predetermined distance of one of the locations of the company, the product, or the service..., after which the given client device is not determined to be in proximity again until a specified waiting period occurs (Ramachandran [0070][0071][0077] ...embodiments of the invention may use a time threshold that allows the mobile devices belonging to the group (playing billiards in the above example) to temporarily leave and reenter the boundary or distance threshold without indicating a completion of the activity[0071] where the time threshold is the specified waiting period and where the determination of completion of the activity provides a basis for determining frequency of visits).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Black, Shah, and Baveja to incorporate determining frequency as taught by Ramachandran because this would provide a manner for deriving context related parameters (Ramachandran [0077]) thus aiding the users by providing desired information.

Black, as modified by Shah, Baveja, and Ramachandran, discloses a system for obtaining and provided validated customer feedback about a ratable subject (Black abstract).  Black, as modified by Shah, Baveja, and Ramachandran, does not disclose wherein the user is at a location for a predetermined length of time.

However, Barnes teaches a similar system for providing ratings (abstract).  Barnes teaches wherein the user is at a location for a predetermined length of time (Barnes [0158] ...the user maintains a location for at least a predetermined time period....[0158]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Black, Shah, Baveja, and Ramachandran to incorporate determining a user is at a location for a predetermined length of time as taught by Barnes because this would provide a manner for requesting rating data when a user maintains a location (Barnes [0158]) thus aiding the users by providing an automated request for rating data when a user remains in a location for long enough to rate the location.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Black (US 20130246302), in view of Shah (US 20150370801), in view of Baveja et al. (US 20160078358), in view of Bentley et al. (US 20090133117).

Referring to claim 7:
Black, as modified by Shah and Baveja, discloses a system for obtaining and provided validated customer feedback about a ratable subject (Black abstract).  Black, as modified by Shah and Baveja, does not disclose wherein the determined frequency in which the client application is used is determined by a log of every time a user logs into the client application.

However, Bentley teaches a complementary system for tracking a user’s use of applications (abstract).  Bentley teaches wherein the determined frequency in which the client application is used is determined by a log of every time a user logs into the client application (Bentley [0008] The present invention enables authentication frequency (i.e., the length of time between authenticating and re-authenticating a user) and challenge type (e.g., username/password, fingerprint recognition, voice recognition, etc.) to be determined based on what software applications a user is running on a data-processing system (e.g., a payroll application, a browser-based banking application, an email client, etc.), and how those applications are being used (e.g., what functions are used, what data is input to or output by the application, how often and for how long applications are used...[0008]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Black, Shah, and Baveja to incorporate determining a frequency of use as taught by Bentley because this would provide a manner for how often an application is used (Bentley [0008]) thus aiding the user by increasing security.

Referring to claim 8:
Black, as modified by Shah and Baveja, discloses a system for obtaining and provided validated customer feedback about a ratable subject (Black abstract).  Black, as modified by Shah and Baveja, does not disclose wherein one or more of the plurality of indicators is selected from the group consisting of: an amount of time a user is active in the client application, a number of times a user visits a profile of a company, product, or service, a number of times a user views a commercial of a company, product, or service through the client application, a number of time a user clicks through the client application to a website of a company, product, or service, a number of time a user calls a company, product, or service through the client application, or messages the company, product, or service through the client application, and a level of engagement of the users in navigating reviews.

However, Bentley teaches a complementary system for tracking a user’s use of applications (abstract).  Bentley teaches wherein one or more of the plurality of indicators is selected from the group consisting of: an amount of time a user is active in the client application, a number of times a user visits a profile of a company, product, or service, a number of times a user views a commercial of a company, product, or service through the client application, a number of time a user clicks through the client application to a website of a company, product, or service, a number of time a user calls a company, product, or service through the client application, or messages the company, product, or service through the client application, and a level of engagement of the users in navigating reviews (Bentley [0008] The present invention enables authentication frequency (i.e., the length of time between authenticating and re-authenticating a user) and challenge type (e.g., username/password, fingerprint recognition, voice recognition, etc.) to be determined based on what software applications a user is running on a data-processing system (e.g., a payroll application, a browser-based banking application, an email client, etc.), and how those applications are being used (e.g., what functions are used, what data is input to or output by the application, how often and for how long applications are used...[0008] where how long the application is used corresponds to (10)).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Black, Shah, and Baveja to incorporate determining a frequency of use as taught by Bentley because this would provide a manner for how often an application is used (Bentley [0008]), thus aiding the user by increasing security.

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Black (US 20130246302), in view of Shah (US 20150370801), in view of Baveja et al. (US 20160078358), in view of Zoldi et al. (US 20090222308), and further in view of Banerjee et al. (US 20120017281).

Referring to claim 12:
Black, as modified by Shah and Baveja, discloses a system for obtaining and provided validated customer feedback about a ratable subject (Black abstract).  Black, as modified by Shah and Baveja, does not disclose generating and supplying to the second application executing on the administrative computer, by the processor, an additional possible indicator of a fraudulent review from the plurality of responses.

However, Zoldi teaches a similar system for predicting fraud and flagging accounts when a fraud score exceeds a pre-defined threshold (abstract).  Zoldi teaches generating and supplying to the second application executing on the administrative computer, by the processor, an additional possible indicator of a fraudulent review from the plurality of responses (Zoldi [0018][0022] The collections of applications can be reviewed based on those common linking attributes may indicate the methods that first party fraudsters use to gain access to credit. In some instances, adaptive analytics techniques will update fraud indicators associated with the fraud variables to reflect the speed at which first party fraudsters will change tactics in response to a first party fraud model score[0018]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Black, Shah, and Baveja to incorporate generating an additional fraud indicator as taught by Zoldi because this would provide a manner for updating fraud indicators as fraudsters change tactics (Zoldi [0018]), thus aiding the user by increasing security.

Black, as modified by Shah, Baveja, and Zoldi, discloses a system for obtaining and provided validated customer feedback about a ratable subject (Black abstract).  Black, as modified by Shah, Baveja, and Zoldi does not disclose receiving, by the processor, from the second application executing on the administrative computer a determination that the additional possible indicator is determined to be a reliable indicator for predicting fraudulent reviews; and adding, by the processor, the reliable indicator to the machine learning model for classifying reviews.

However, Banerjee teaches a similar system for determining a reputation of a website and its trustworthiness (abstract and [0041]). Banerjee teaches receiving, by the processor, from the second application executing on the administrative computer a determination that the additional possible indicator is determined to be a reliable indicator for predicting fraudulent reviews (Banerjee [0042][0051][0052][0053] In some examples, reputational analysis module 512 could use adaptive machine learning and feedback mechanisms from the operator or a training set in order to intelligently assess the trustworthiness of the external information source 380, and could then factor in this trustworthiness component into the reputational score determination [0053]); and adding, by the processor, the reliable indicator to the machine learning model for classifying reviews (Banerjee [0042][0051][0052][0053][0057] In some examples, reputational analysis module 512 could use adaptive machine learning and feedback mechanisms from the operator or a training set in order to intelligently assess the trustworthiness of the external information source 380, and could then factor in this trustworthiness component into the reputational score determination [0053]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Black, Shah, Baveja, and Zoldi to incorporate receiving a determination and adding the indicator to the model as taught by Banerjee because this would provide a manner for determining a reputation score (Banerjee [0053]), thus aiding the user by determining if an entity is fraudulent.

Referring to claim 15:
Black, as modified by Shah and Baveja discloses wherein adding the reliable indicator to the machine learning model comprises assigning a weight to the reliable indicator (Baveja [0005][0030]-[0034][0066] The holistic scoring 120 can use training data stored in the training data database 108 to train rule based and machine learning algorithms used to calculate identity scores, calculate weights assigned to content attributes [0034]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Black (US 20130246302), in view of Shah (US 20150370801), in view of Baveja et al. (US 20160078358), in view of Zoldi et al. (US 20090222308), in view of Banerjee et al. (US 20120017281), and further in view of Gu et al. (US 20130046772).

Referring to claim 13:
Black, as modified by Shah, discloses generating, by the processor, an alert to the second application executing on the administrative computer with the inconsistent review data (Shah [0098] The human APIs 1202 are added automatically to alert manual intervention once the trust and reliability indices associated with the rating indicators go below a threshold level [0098] where Examiner interprets this limitation to mean that the alert includes the inconsistent review data and further, where the contents of the alert are non-functional descriptive material, do not affect the steps of the claim, and therefore, receive little patentable weight).

Black, as modified by Shah, Baveja, Zoldi, and Banerjee discloses determining, by the processor, whether the ... review data has a probabilistic chance of predicting fraudulent reviews (Banerjee [0042][0051][0052][0053][0057] In some examples, reputational analysis module 512 could use adaptive machine learning and feedback mechanisms from the operator or a training set in order to intelligently assess the trustworthiness of the external information source 380, and could then factor in this trustworthiness component into the reputational score determination [0053] and where Examiner notes that the rejection is based on the combination of the references, and Black is used to teach that the data being predicted as fraudulent is fraudulent reviews data).

Black, as modified by Shah, Baveja, Zoldi, and Banerjee discloses a system for obtaining and provided validated customer feedback about a ratable subject (Black abstract).  Black, as modified by Shah, Baveja, Zoldi, and Banerjee does not disclose wherein generating the additional possible indicator comprises identifying, by the processor, instances of a review data that is inconsistent with prior review data more than a threshold number of times.

Gu teaches wherein generating the additional possible indicator comprises identifying, by the processor, instances of a review data that is inconsistent with prior review data more than a threshold number of times (Gu [0030][0031] For example, if a user suddenly starts to post many product reviews, this behavior may be fraudulent and should be filtered [0030] and . . . any user behavior frequency that is deemed to be abnormal (e.g., an abnormally high or low frequency of occurrence as compared with some preset threshold that corresponds to a normal rate of occurrence) is optionally filtered out [0031]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Black, Shah, Baveja, Zoldi, and Banerjee to incorporate identifying review data that is inconsistent more than a threshold number of times as taught by Gu because this would provide a manner for filtering out fraudulent data (Gu [0030]), thus aiding the user by providing reliable data.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Black (US 20130246302), in view of Shah (US 20150370801), in view of Baveja et al. (US 20160078358), in view of Zoldi et al. (US 20090222308), in view of Banerjee et al. (US 20120017281), and further in view of Sharma et al. (US 20170103203).

Referring to claim 14:
Black, as modified by Shah, discloses generating, by the processor, an alert to the second application executing on the administrative computer with the cluster of review data (Shah [0098] The human APIs 1202 are added automatically to alert manual intervention once the trust and reliability indices associated with the rating indicators go below a threshold level [0098] where Examiner interprets this limitation to mean that the alert includes the cluster of review data and further, where the contents of the alert are non-functional descriptive material, do not affect the steps of the claim, and therefore, receive little patentable weight).

Black, as modified by Shah, Baveja, Zoldi, and Banerjee discloses a system for obtaining and provided validated customer feedback about a ratable subject (Black abstract).  Black, as modified by Shah, Baveja, Zoldi, and Banerjee does not disclose wherein generating the additional possible indicator comprises performing, by the processor, cluster analysis on the review data to identify a cluster with a number of fields below a threshold that are determined to have a probabilistic chance of predicting fraudulent reviews.

However, Sharma teaches a related system for analyzing data to detect data anomalies and thereby, fraud (abstract and [0057]).  Sharma teaches wherein generating the additional possible indicator comprises performing, by the processor, cluster analysis on the review data to identify a cluster with a number of fields below a threshold that are determined to have a probabilistic chance of predicting fraudulent reviews (Sharma [0057] For example, anomaly detector 160 may analyze data associated with a peer group based on multidimensional clustering analysis involving various factors (e.g., behaviors or natural attributes of accounts and associated transactional data) to detect fraudulent behavior [0057]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Black, Shah, Baveja, Zoldi, and Banerjee to incorporate performing cluster analysis as taught by Sharma because this would provide a manner for detecting fraudulent behavior (Sharma [0057]), thus aiding the user by ensuring the data is not fraudulent.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Black (US 20130246302), in view of Shah (US 20150370801), in view of Baveja et al. (US 20160078358), and further in view of D. M. J. Tax and R. P. W. Duin, "Using two-class classifiers for multiclass classification," Object recognition supported by user interaction for service robots, 2002, pp. 124-127 vol.2, doi: 10.1109/ICPR.2002.1048253 (hereinafter referred to as “Tax”).

Referring to claim 17:
Black, as modified by Shah and Baveja, discloses a system for obtaining and provided validated customer feedback about a ratable subject (Black abstract).  Black, as modified by Shah and Baveja, does not disclose wherein each class is trained with training data using a one-vs-rest strategy.

Tax teaches a related method for classifiers.  Tax teaches wherein each class is trained with training data using a one-vs-rest strategy (Tax 125 heading 2.1 describing training a classifier using one-against-rest approach).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Black, Shah, and Baveja to incorporate training using one-vs-rest as taught by Tax because this would provide a manner for classifying objects (Tax 125 heading 2.1), thus aiding the user by classifying the data as fraudulent or not.

Referring to claim 18:
Black, as modified by Shah and Baveja, discloses wherein with the once-vs-rest strategy, the classification of a review as fraudulent is trained with a first amount of positive examples of fraudulent reviews from the training data and with the first amount of negative examples of randomly selected data from the training data (Tax 125 heading 2.1 describing training a classifier using one-against-rest approach and where the rejection is based on a combination of references and it is noted that Black teaches positive examples of fraudulent/unverified reviews and negative examples of reviews that may or may not be fraudulent/unverified – see Black [0059][0090][0091]).


Response to Arguments
Examiner notes that the rejection under 35 USC 101 is WITHDRAWN, in light of Applicant’s amendments.  The limitation regarding training the machine learning model, in combination with the other limitations of the claim, provide a practical application of the abstract idea. 

Regarding the 103 rejection, Examiner has provided a new rejection with new art, in response to the amended limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARRIE S GILKEY/Primary Examiner, Art Unit 3689